Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following is a non-final, First Office Action on the merits.  Claims 1-10 are pending.
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Patent Application No. 2019-161755, filed on 09/05/2019, the entire contents of which are incorporated herein by reference.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-10) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 10 (Step 2A, Prong I): is directed to abstract idea of “Certain Methods of Organizing Human Activity”.
Steps 1-4 of obtaining first item information of a first item from another user (step 1); extracting second items matched with or similar to the first item from among items registered, by using the first item information (step 2); performing sales evaluations for price ranges of the first item based on sales information of the second items (step 3); and transmit evaluation information on the sales evaluations to the other user (step 4) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 10, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more processor included in an information processing device) to perform abstract steps 1-4 mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to one or more processor included in an information processing device).  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not/they do not impose any meaningful limits on practicing the abstract idea.  Further, in claim 10, the additional elements (e.g., another/other processing device; an electronic commerce platform) are merely sources and/or destinations where information being received and sent to, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  In addition, step 1 of “obtaining…..” and step 4 of “performing control to transmit……”  via “one or more processors included in an information processing device” are merely receiving data and transmitting data, which are considered as insignificantly extra solution activities; thus are not significantly more than the identified abstract idea.   For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 10 (step 2B):  The additional elements in claim 10 (i.e., one or more processor included in an information processing device) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. In other word, the additional elements “i.e., one or more processor included in an information processing device” is/are amounts no more than mere instructions to apply the limitations/steps 1-4 mentioned above. Further, in claim 10, the additional elements (e.g., another/other processing device; an electronic commerce platform) are merely sources and/or destinations where information being received and sent to, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  In addition, step 1 of “obtaining…..” and step 4 of “performing control to transmit……”  via “one or more processors included in an information processing device” are merely receiving data and transmitting data, which are considered as insignificantly extra solution activities; thus are not significantly more than the identified abstract idea.   
Furthermore, when reevaluating the above steps 1 and 4 above of “obtaining…..” and “performing control to transmit……”  via “one or more processors included in an information processing device” here in step 2B, these gathering data/receiving data and transmitting data are also well-understood, routine and conventional activities.  The use of generic computer to transmit data/display data/receive data and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.     

As per claims 1, 8 and 9:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 1, a computer-readable non-transitory claim 8 and an information processing device claim 9 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 10.  The components (i.e., one or a plurality of processors included in an information processing device, a electronic commerce platform, a computer-readable non-transitory storage medium storing a program, an information processing device including one or a plurality processors… ) described in independent claims 1, 8 and 9 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality and/or is recited as performing generic computer functions routinely used in computer applications and/or general link to technological environment; thus they are not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  At best, the claim(s) 1, 8 and 9 are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 2-7 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Further, in dependent claims 2-4, the limitations “performing control to display an object on the plurality of regions, the object being movable on the plurality regions; and performing control display, on the screen, an evaluation result……” are merely display data, which are considered as insignificant extra solution activities in step 2A prong 2.  Also, when reevaluating these limitations under step 2B, these limitations are also well-understood, routine and conventional activities.  For example, {performing control to display an object (e.g., a slider for select price ranges)  on the plurality of regions, the object being movable on the plurality regions; and performing control display, on the screen, an evaluation result….} are taught in at least:  {Gardenfors; US (2014/0040747 A1) in fig. 5 para 0025}, {Scott et al; (US 10,515,140 B1) in at least figs. 10-12}, {Agarwal et al; (US 2018/0247363 A1) in para 0091}, {Singhal et al; (US 2014/0067613 A1) in fig. 1B para 0029}, {Frayman; (US 2014/0032362 A1) in fig. 7 para 0114}, and {Mital et al; (US 2011/0314400A1) in para 0003}.  Viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Therefore, dependent claims 2-7, 9-14 and 16-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkens et al; (US 2013/0138477 A1), in view of Mahahiro; (JP 2002-207913 A): 
5.	Independent claims 1 and 8-10:  Wilkens teaches an information processing method and system, wherein one or a plurality of processors included in an information processing device performs:
obtaining first item information of a first item (e.g., product search by the user in fig. 1 para 0019, fig. 2 para 0020} {AT least figs 1-2 paras 0019-0021.  Also fig. 5 para 0027};
performing sales evaluations for price ranges of the first item and obtaining evaluation information on the sales evaluations, the sales evaluations being performed based on sales information of second items (similar products/ same products from competitors in matched with or similar to the first item, the second items being extracted (para 0019) by using the first item information from among items registered in an electronic commerce platform {At least fig. 1 para 0019, fig. 2 paras 0020-0021.  Also, fig. 5 para 0027.  The Examiner notes the limitation “from among items registered in an electronic commerce platform” is given no patentable weight since regardless of where the second items are extracted from, it does not impact the step of “perform sales evaluations….” in a method claims 1 and 10 and does not impact the system to perform “perform sales evaluations….” in claims 8 and 9.  However, it has been covered by Masahiro below}; and
performing control to display the sales evaluations for the price ranges of the first item by using a plurality of regions identifiably on a screen (see fig. 2), based on the evaluation information {At least see fig. 2 paras 0020-0021.  Also fig. 5 para 0027}.  
However, Wilkens does not explicitly teach the underlined features: “the second items being extracted by using the first item information from among items registered in an electronic commerce platform”.  
	Masahiro teaches a general concept of second items (e.g., same/similar products) being extracted by using the first item information (e.g., product search by the user in para 0005-0006) from among items registered in an electronic commerce platform (see registered in paras 0005, 0023, Abstract) {At least fig. 8 on page 8 in context with paras 0005-0006 on page 3}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “performing sales evaluations for price ranges of the first item and obtaining evaluation information on the sales evaluations, the sales evaluations being performed based on sales information of second items matched with or similar to the first item, the second items being extracted by using the first item information” of Wilkens to include “second items being extracted by using the first item information from among items registered in an electronic commerce platform”, taught by Masahiro.  One would be motivated to do this in order to obtain/extract/pull up the price information for the same/similar products quicker and more effectively since the products has already been registered and stored in advance, which in turn would help to reduce management and operating costs.  
6.	Claim 5:   The combination of Wilkens and Masahiro teaches the claimed invention as in claim 1.  The combination further teaches wherein the obtaining includes obtaining, for each of a plurality of time periods, evaluation information corresponding to the time period; and the performing control to display includes performing control to identifiably display the plurality of regions for the time period, based on the corresponding evaluation information {Wilkens:  At least fig. 3 para 0023 and fig. 5 para 0027}.
7.	Claim 6:  The combination of Wilkens and Masahiro teaches the claimed invention as in claim 1.  The combination further teaches wherein the obtaining includes obtaining, for each of a plurality of conditions of the first item, evaluation information corresponding to the condition; and the performing control to display includes performing control to identifiably display the plurality of regions for the condition of the first item, based on the corresponding evaluation information {Masahiro:  See purchase conditions for the search product in paras 0005-0006 on page 3; para 0018 on page 5.  See example in fig. 7 on page 7 in context with fig. 8 on page 8}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the obtaining evaluation information……” of the combination of Wilkens and Masahiro to include “wherein the obtaining includes obtaining, for each of a plurality of conditions of the first item, evaluation information corresponding to the condition; and the performing control to display includes performing control to identifiably display the plurality of regions for the condition of the first item, based on the corresponding evaluation information”, taught by Masahiro.  One would be motivated to do this in order to obtain product prices information more specifically and narrowly based on the user’s preference. This in turn would increase user’s experience and satisfaction.   
8.	Claim 7:  The combination of Wilkens and Masahiro teaches the claimed invention as in claim 1.  The combination further teaches wherein the performing control to display represents distinctiveness of the plurality of regions by using different color information {Wilkens:  Fig. 3 para 0023, see colored lines} or character information.
9.	Claim 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkens et al; (US 2013/0138477 A1), in view of Mahahiro; (JP 2002-207913 A), and further in view of Gardenfors; (US 2014/0040747 A1): 
10.	Claim 2:  The combination of Wilkens and Masahiro teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein the performing control to display includes: performing control to display an object on the plurality of regions, the object being movable on the plurality regions; and performing control to display, on the screen, an evaluation result for a price according to a position of the object”.
	Gardenfors teaches a general concept of performing control to display an object (e.g., a slider in fig. 5 para 0025) on a plurality of regions, the object being movable on the plurality regions; and performing control to display, on the screen, an evaluation result for a price according to a position of the object {At least fig. 5 para 0025}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “performing control to display…..” of the combination of  Wilkens and Masahiro to include “performing control to display an object on a plurality of regions, the object being movable on the plurality regions; and performing control to display, on the screen, an evaluation result for a price according to a position of the object”, taught by Gardenfors.  One would be motivated to do this in order to provide an improved method/system for displaying content items on a display of an electronic device {Gardenfors:  At least para 0003}.  Also, one would be motivated to do this since using an object (e.g., slider) on display price range can help user to explore a wide range of options quickly, which in turn would enhance users’ experience.   
11.	Claim 3:  The combination of Wilkens, Masahiro and Gardenfors teaches the claimed invention as in claim 2.  The combination further teaches wherein the performing control to display changes distinctiveness of the object (e.g., a slider 510 in fig. 5, para 0025) according to distinctiveness of a region of a position corresponding to the position of the object {Gardenfors:  At least fig. 5 para 0025}. 
12.	Claim 4:  The combination of Wilkens, Masahiro and Gardenfors teaches the claimed invention as in claim 2.  The combination further teaches wherein the one or the plurality of processors further performs listing processing of the first item by using a price corresponding to the position of the object (e.g., a slider in fig. 5 para 0025) {At least fig. 5 para 0025}.
Prior Art that is pertinent to Applicant’s disclosure
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Walti at al; (US 2015/0262282 A1); wherein teaches obtaining first item information of a first item/product; performing sales evaluations for price ranges of the first item and obtaining evaluation information on the sales evaluations, the sales evaluations being performed based on sales information of second items matched with or similar to the first item, the second items being extracted by using the first item information in at least Fig. 27 especially paras 0151-0153.  Scott et al; (US 10,515,140 B1); wherein teaches performing control to display and object (e.g., a slider for select price ranges) on a plurality of regions, the object being movable on the plurality regions in at least figs. 10-12.  Perry et al; (US 2007/0073580 A1); wherein teaches wherein teaches obtaining first item information of a first item/product; performing sales evaluations for price ranges of the first item and obtaining evaluation information on the sales evaluations, the sales evaluations being performed based on sales information of second items matched with or similar to the first item, the second items being extracted by using the first item information in at least paras 0124-0102 of fig. 16}.   Furthermore, see additional art cited in PTO-892.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
 FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681